 1                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 2                                      AT SEATTLE

 3         SEAN PATRICK BOVEE,

 4                                  Petitioner,
                                                             C19-2022 TSZ
 5               v.
                                                             ORDER
 6         STATE OF WASHINGTON,

 7                                  Respondent.

 8
           Having reviewed Petitioner’s Petition for Writ of Habeas Corpus, docket no. 6, the
 9
     Report and Recommendation (“R&R”) of United States Magistrate Judge Michelle L.
10
     Peterson, docket no. 7, Petitioner’s Objections to the R&R, docket no. 8, and the
11
     remaining record, the Court ORDERS as follows:
12
           (1)        The Court ADOPTS the R&R;
13
           (2)        Petitioner’s 28 U.S.C. § 2254 habeas petition, docket no. 6, is DISMISSED
14
                      without prejudice for failure to exhaust state court remedies;
15
           (3)        A certificate of appealability is DENIED; and
16
           (4)        The Clerk is DIRECTED to send a copy of this Order to Petitioner and to
17
     the Honorable Michelle L. Peterson and to CLOSE this case.
18
           IT IS SO ORDERED.
19
           Dated this 18th day of February, 2020.
20

21                                                       A
                                                         Thomas S. Zilly
22
                                                         United States District Judge
23

     ORDER - 1
